DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 and Specie A1, Claims 1-15 and 21-23 in the reply filed on 04/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 and Specie A2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.
The restriction requirement is made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities.
Regarding Claim 1, the claim recites “of both” instead of “or both.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 5, 7, 8, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claim recites two temperatures ranges; “greater than 150° C., or even greater than 200° C.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 5, the claim recites “polyamide (PA, such as Nylon 66)”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 7, the claim recites multiple ranges; “range from about 1:10 to about 100:1 (e.g., it may range from about 1:5 to about 10:1, about 1:3 to about 5:1, about 1:2 to about 2:1).” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the phrase "e.g., " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 8, the claim recites “amount below about 90%, 80%, or even about 70%, by weight.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 12, the claim recites “physical interconnection (e.g., a microscopic interconnection).” The phrase "e.g., " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chmielewski et al. (WO 2016/145161A1) [referenced via US 2018/0036970].
Regarding Claim 1, Chmielewski teaches a pultruded article for use a structural reinforcement and/or baffle (Paragraph 0001, 0014, 0016, 0049) comprising fiber phase within the article and a thermoplastic phase in the article, where the thermoplastic phase impregnated within the fiber phase prior to pultrusion. (Paragraph 0001, 0014, 0057). 
Regarding Claim 2,  Chmielewski teaches the fiber phase comprises glass fibers. (Paragraph 0022).
Regarding Claim 5, Chmielewski teaches the thermoplastic phase can include nylon or PBT. (Paragraph 0047, 0164).
Regarding Claim 6, Chmielewski teaches activatable material located on a portion of the article. (Paragraph 00015; Abstract; Claim 1 of Chmielewski). 
Regarding Claim 7, Chmielewski teaches thermoplastic phase to the fiber phase may be range from about 1:10 to about 100:1. (Paragraph 0051). 
Regarding Claim 9, Chmielewski teaches the article has a longitudinal axis. (Paragraph 0087).
Regarding Claim 10, Chmielewski teaches the article may be bonded to a metal component or have metal fibers (Paragraph 0020, 0055)
Regarding Claim 11, Chmielewski teaches the article and therefore the thermoplastic phase will adhesive bond to an adjacent surface when heated above its glass transition temperature and cooled below the glass transition temperature. (Paragraph 0078). 
Regarding Claim 12, Chmielewski teaches materials of the article are compatible such that they form a physical and/or chemical interconnection. (Paragraph 0096). 
Regarding Claim 15, Chmielewski teaches the fiber phase can be woven fiber or non-woven fibers. (Paragraph 0049). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski.
Regarding Claim 3, Chmielewski teaches the glass transition temperature of the thermoplastic phase is greater than 125 degrees C or less than 200 degrees C (Paragraph 0016, 0064). This overlaps the claimed range of greater than 150 degrees C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). 
Regarding Claim 4, Chmielewski teaches the fibers can have a length of 1 cm or greater. (Paragraph 0056). This overlaps the claimed range of at least about 1 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 8,  Chmielewski teaches the fiber phase is the amount of at least 25, 33, 50, 67, or 85%. (Paragraphs 0052). This overlaps the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 13, Chmielewski teaches an adhesive layer having a thickness below 5 mm and above 0.05 mm. (Paragraph 0115). 
Regarding Claim 14, Chmielewski teaches the article has a wall thickness of 0.2 to 6 mm. (Paragraph 0131). This overlaps the claimed range of 0.5 to 100 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (WO 2015/168440) [referenced  via US 2017/0050365).
Regarding Claim 1, Richardson teaches a pultruded article for use a baffle and/or structural reinforcement Paragraph 0042) comprising a fiber phase and a thermoplastic phase, polyamide. (Paragraph 0005). Richardson teaches the fiber phase can be sent through a resin bath/wash before entering the die. (Paragraph 0048).
Richardson does not specifically teach the fiber phase is impregnated by the thermoplastic phase prior to pultrusion. However, this is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. 
Here, Richardson teaches the fibers are impregnated during the ultrusion process. (Abstract). Impregnation before pultrusion and during pultrusion does not yield a structural difference, as both Richardson and the claimed invention result in pultruded thermoplastic and fiber phase composites. As noted in the instant Specification, impregnation prior to pultrusion leads to a faster production due to a less complex production method during pultrusion. However, this does not yield a structural difference in the resulting product. (Paragraph 0014-0015). Therefore, the product-by-process limitation of pre-impregnation does not place a structural limitation to the claim. 
Regarding Claim 2, Richardson teaches the fibers are glass. (Paragraph 0005).
Regarding Claim 3, Richardson teaches the polymeric material has a melting point of at least 185 degrees C. (Paragraph 0006). This overlaps the claimed range of greater than 150 degrees C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 4, Richardson teaches the fibers can have a length of at least 1 mm. (Paragraph 0006).
Regarding Claim 5, Richardson teaches the thermoplastic phase can be polyamide. (Paragraph 0033).
Regarding Claim 6, Richardson teaches there may be some activatable material located on the portion of the article. (Paragraph 0005).
Regarding Claim 7-8, Richardson teaches the weight percent of the fiber can be about 40 to about 80%. (Paragraph 0046). This overlaps the claimed ratio range and the weight percent of the fibers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 9, Richardson teaches the article has a longitudinal axis. (Paragraph 0044). 
Regarding Claim 10, Richardson teaches the article can have metal fibers. (Paragraph 0010).
Regarding Claim 11, Richardson teaches polyamide can be the thermoplastic phase. As Richardson teaches the same thermoplastic phase as the claimed invention, the thermoplastic phase of Richardson would inherently be able to form an adhesive bond with an adjacent surface if brought to above Tg and cooled below.
Regarding Claim 12 Richardson teach the thermoplastic phase can be polyamide and the fiber phase can be glass fibers. phase. As Richardson teaches the same thermoplastic and fiber phase as the claimed invention, the thermoplastic phase and fiber phase are inherently compatible such that inherently form a mechanical and/or chemical bond between them. 
Regarding Claim 15, Richardson teaches fiber can be woven. (Paragraph 0010). 

Claim 13 is rejected under 35 U.S.C. 103 for being unpatentable over Richardson as applied in Claim 1, in further view of Hable et al. (US 2005/0217785).
Regarding Claim 13, Richardson teaches an activatable tacky material layer, adhesive, on the part. (Paragraph 0040).  Richardson does not teach the thickness of the adhesive layer.
Hable teaches an activatable tacky material layer, adhesive, formed on a baffle or structural reinforcement part. (Abstract; Paragraph 0001, 0041). Hable teaches the thickness can be 0.1 mm to 2 cm. (Paragraph 0039). This overlaps the claimed range of 0.05 to 5 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Hable teaches the range of the thickness allows adjustment for the purpose of the composite, such as strength, sound absorption or dampening. (Paragraph 0039-0041, 0054-0055). As Hable teaches the thickness range allows the adhesive to provide strength, sound absorption or dampening, it would have been obvious to one with ordinary skill in the art to the use range taught by Hable to also have same properties in Robinson. 

Claims 14 are rejected under 35 U.S.C. 103 for being unpatentable over Richardson as applied in Claim 1, in further view of Braymand et al. (WO 2015/061291) [referenced via US 2016/0273160].
Regarding Claim 14, Richardson teaches walls on the article. (Fig. 1, Paragraph 0005). Richardson does not specifically teach the thickness of the walls.
Braymand teaches a baffling or structure reinforcement article formed of polymer and fibers (Claim 1 of Braymand; Abstract; Figs. 6), where the wall thickness is 0.2 to 6 mm. (Paragraph 0065). This overlaps the claimed range of 0.5 to 100 mm. Braymand teaches shape of the walls to help reinforcement to the reinforcement article. (Paragraph 0052). Therefore, it would have been obvious to use the claimed thickness range taught by Braymand for the walls of Richardson in order to provide sufficient strength to the reinforcement article. 

Claims 21-23 are rejected under 35 U.S.C. 103 for being unpatentable over Richardson as applied in Claim 1, in further view of Jo et al. (US 2004/0080071). 
Regarding Claim 21, Richardson does not teach the fiber phase comprises glass and thermoplastics that are comingled.
Jo teaches a pultruded article where comprising a thermoplastic phase and a fiber phase of comingled glass fiber and thermoplastic fibers (paragraph 0013-0014). Jo teaches these comingled fibers allows for tailoring of the physical properties of the composite and can also allow for a stronger composite. (Paragraph 0017). Thus, it would have been obvious to one with ordinary skill in the art to use the comingled fibers taught by Jo in place of the glass fibers of Richardson to create a stronger and more tailored composite. 
Regarding Claim 22, Richardson teaches an adhesive may be located on the article. (Paragraph 0035). 
Regarding Claim 23, Richardson teaches the article has a longitudinal axis (Paragraph 00044) and the fibers extend end to end, full length, of the article along the longitudinal axis. (Paragraph 0044). 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Zhang/Primary Examiner, Art Unit 1781